Exhibit 99.1 TRACON Pharmaceuticals Announces Proposed Public Offering of Common Stock San Diego, CA – November 22, 2016 – TRACON Pharmaceuticals (NASDAQ:TCON) today announced that it has commenced an underwritten public offering of shares of its common stock. All of the shares in the offering are being sold by TRACON. In addition, TRACON expects to grant the underwriters a 30-day option to purchase additional shares of its common stock in an amount up to 15% of the shares sold in the offering. The offering is subject to market and other conditions, and there can be no assurance as to whether or when the offering may be completed, or as to the actual size or terms of the offering.
